 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13    J.C.,                                             No. 2:18-cv-02735-KJM-EFB

14                       Plaintiff,

15            v.                                        ORDER

16    SAN JUAN UNIFIED SCHOOL
      DISTRICT,
17

18                     Defendant.

19
                    On February 13, 2019, plaintiff J.C., proceeding through his guardian ad litem, J.C.,
20
     filed a notice of request to seal documents under Local Rules 140 and 141. ECF No. 23. In a 1.5-
21
     page brief submitted for in camera review, J.C. requests the court seal the entirety of a 1300-page
22
     administrative record of a due process hearing relevant to this case. Mot. As explained below, the
23
     court DENIES the request without prejudice.
24
     I.       LEGAL STANDARD
25
                    The Local Rules of the Eastern District of California provide that “[d]ocuments may
26
     be sealed only by written order of the Court, upon the showing required by applicable law.” L.R.
27
     141(a). A request to seal “shall set forth the statutory or other authority for sealing, the requested
28
                                                        1
 1   duration, the identity, by name or category, of persons to be permitted access to the documents, and
 2   all other relevant information.” E.D. Cal. L.R. 141(b).
 3                  “[T]he courts of this country recognize a general right to inspect and copy public
 4   records and documents, including judicial records and documents.” Nixon v. Warner Comms., 435
 5   U.S. 589, 597 (1978) (footnotes omitted). “Unless a particular court record is one ‘traditionally kept
 6   secret,’ a ‘strong presumption in favor of access’ is the starting point.” Kamakana v. City and Cnty.
 7   of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Foltz v. State Farm Mut. Auto. Ins. Co.,
 8   331 F.3d 1122, 1135 (9th Cir. 2003)).
 9                  When a party moves to seal a record, the court looks to the underlying motion and
10   determines whether it is “more than tangentially related to the merits of a case.” Ctr. for Auto
11   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S.
12   LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016). If the motion is more than tangentially related to
13   the merits of the case, a party seeking to seal the record must satisfy the “stringent” compelling
14   reasons standard. Id. at 1096. Applying this standard, “a court may seal records only when it finds
15   ‘a compelling reason and articulate[s] the factual basis for its ruling, without relying on hypothesis
16   or conjecture,” and finds this reason outweighs the public’s interest and the presumption of public
17   access. Id. at 1096-97 (quoting Kamakana, 447 F.3d at 1179).
18                  When a motion is unrelated or only tangentially related to the merits of the case, the
19   good cause standard, which is an “exception” to the “presumptive” compelling reasons standard,
20   applies. Id. at 1097-98. To establish good cause, a party must show “specific prejudice or harm
21   will result” absent sealing, Foltz, 331 F.3d at 1130, which may include the need “to protect a party
22   or person from annoyance, embarrassment, oppression, or undue burden or expense,” Ctr. for Auto
23   Safety, 809 F.3d at 1097 (quoting Fed. R. Civ. P. 26(c)).
24   II.    DISCUSSION
25                  Here, J.C. has not met his burden. While J.C.’s request to seal the administrative
26   record is not expressly tied to any motion at this point, that record is central to the merits of J.C.’s
27   case and thus may be sealed only for compelling reasons. See Kamakana, 447 F.3d at 1179 (“[T]he
28   public has less of a need for access to court records attached only to non-dispositive motions
                                                         2
 1   because those documents are often ‘unrelated, or only tangentially related, to the underlying cause
 2   of action.’”) (citation omitted). Applying that standard here, J.C. has not explained why the entirety
 3   of the record must be filed on the court’s docket, sealed and unredacted, as opposed to filing only
 4   relevant, redacted excerpts as necessary in connection with motion practice. The court notes that
 5   J.C.’s proposed first amended complaint attaches redacted copies of the underlying due process
 6   complaint and the Office of Administrative Hearings’ order. See ECF No. 21-2. Moreover, the
 7   court’s scheduling order contemplated lodging of the record, consistent with the Local Rules. ECF
 8   No. 20 at 2; see also L.R. 138(b). Although the scheduling order noted the parties might seek
 9   sealing of a filed copy of the record, the court made clear that any such motion would need to
10   comply with the local rules on sealing and redaction. ECF No. 20 at 2 (referencing L.R. 140 and
11   141).
12                   Fundamentally, J.C. makes no attempt to show sealing is warranted here. He cites
13   Local Rule 140(d), which permits, “[p]ursuant to the terms of a protective order or applicable law,
14   counsel . . . to submit an unredacted document containing protected information for review by the
15   Court.” E.D. Cal. R. 140(d); see Mot. at 1-2. Here, there is no protective order in place and J.C.
16   has not identified any law permitting him to file this record under seal. J.C. also cites Local Rule
17   140(a), which requires the court and parties to “omit, or, where reference is necessary, partially
18   redact the following personal data identifiers from all pleadings, documents, and exhibits,”
19   including by, “in civil actions, us[ing] initials when federal and state law require the use of initials,
20   or when the specific identity of the minor is not necessary to the action or individual document
21   . . . .” E.D. Cal. L.R. 140(a). Rather than redacting the record as Local Rule 140 provides, however,
22   J.C. has simply submitted the entire record for wholesale sealing, arguing broadly the record
23   contains information that could be used to identify J.S. and “[t]he interest in maintaining his
24   confidentiality outweighs any countervailing interest that would be served by allowing the
25   administrative record to be accessible to the public.” Mot. at 2.
26                   Courts have denied similar requests on similar bases. See, e.g., D.O. by & Through
27   Walker v. Escondido Union Sch. Dist., No. 3:17-CV-2400-BEN-MDD, 2018 WL 6653271, at *1
28   n.1 (S.D. Cal. Dec. 18, 2018) (denying minor plaintiff’s motion to seal administrative record as
                                                         3
 1   “overbroad because he seeks to seal far more than merely personally identifiable information” and
 2   allowing renewed motion “narrowing [the] sealing requests and articulating compelling reasons to
 3   support sealing”); but see J.M. v. Oakland Unified Sch. Dist., No. 17-CV-04986-HSG, 2018 WL
 4   6574190, at *8 (N.D. Cal. Dec. 13, 2018) (granting request to seal administrative record “because
 5   it consists of private and sensitive educational and medical records of Plaintiff J.M., a minor, that
 6   are largely protected from public disclosure by both federal and state law”).
 7                  As the proponent of sealing, J.C. has not met his burden. The request is DENIED
 8   without prejudice to a renewed request addressing the court’s concerns. The Clerk of the Court
 9   shall return the administrative record to J.C. and any electronically transmitted documents are now
10   deemed returned.
11                  IT IS SO ORDERED.
12   DATED: March 6, 2019.
13

14                                                 UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
